 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT, including additional securities purchase
agreement that may be executed pursuant to which preferred shares will be
purchased (each such closing referred to herein as this “Agreement”) is made and
entered into as of February 4, 2014 by and among Skyline Medical Inc., a
Delaware corporation (the “Company”), and the purchasers listed on Schedule I
hereto (each a “Purchaser” and together the “Purchasers”). Certain terms used
and not otherwise defined in the text of this Agreement are defined in Section
11 hereof.

 

RECITALS

 

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act; and

 

WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company (i) shares of Series A Preferred Stock and
(ii) warrants to purchase shares of common stock, $0.01 par value per share (the
“Common Stock”), each in accordance with the terms and provisions of this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

 

1.                  Authorization of Shares. The Company has authorized the
issuance and sale of up to 40,000 shares of Series A Convertible Preferred
Stock, par value $0.01, with the terms and rights set forth on the Certificate
of Designation (the “Certificate of Designations”) in the form attached hereto
as Exhibit B (the “Preferred Shares”) and warrants to acquire an aggregate of up
to 3,076,923 shares of Common Stock, equal to 20% of the shares of Common Stock
which the Preferred Shares are convertible into (the “Warrants”) (as exercised,
collectively, the “Warrant Shares”) for an aggregate purchase price of up to
$4,000,000, equal to $100 per Preferred Share. The shares of Common Stock into
which the Preferred Shares are convertible are referred to herein as the
“Underlying Shares.” The Preferred Shares, the Underlying Shares, the Warrants
and the Warrant Shares are collectively referred to herein as the “Securities.”

 

The Company intends to list its Common Stock on the Nasdaq Stock Market, the New
York Stock Exchange or the NYSE MKT (each, a “Stock Exchange”) within 180 days
of the Closing. If the Common Stock is not listed on a Stock Exchange within 180
days of the Closing, the Company shall issue to Purchaser Warrants to purchase
additional shares of Common Stock, equal to 30% of the shares of Common Stock
which the Preferred Shares each Purchaser purchased are convertible into. If all
40,000 Preferred Shares are sold, the additional Warrants would purchase an
additional 4,615,385 shares of Common Stock.

 



-1-

 

 

2.                  Sale and Purchase of the Securities. Upon the terms and
subject to the conditions herein contained, the Company agrees to sell to each
Purchaser, and each Purchaser agrees to purchase from the Company, at the one or
more closing (as set forth in Section 3): (i) that number of Preferred Shares
set forth opposite such Purchaser’s name on Schedule I hereto for the purchase
price set forth opposite such Purchasers name and (ii) that number of Warrants
set forth opposite such Purchaser’s name on Schedule I hereto for the purchase
price set forth opposite such Purchasers name, equal to 20% of the shares of
Common Stock which the Preferred Shares such Purchaser purchased are convertible
into. The aggregate price paid by all Purchasers, as set forth on Schedule I,
shall be referred to as the “Total Purchase Price.” At or prior to the Closing,
each Purchaser will pay the aggregate purchase price set forth opposite such
Purchaser’s name on Schedule I under the column “Total Purchase Price” by wire
transfer of immediately available funds in accordance with wire instructions
provided by the Company to the Purchasers prior to the Closing. On or before the
Closing and pursuant to Section 6.9, the Company will instruct its transfer
agent to deliver (x) a certificate representing the Preferred Shares as set
forth on Schedule I and (y) a Warrant pursuant to which such Purchaser shall
have the right to acquire up to such aggregate number of Warrant Shares as is
set forth on Schedule I, in each case, duly executed on behalf of the Company
and registered in the name of such Purchaser or its designee, against delivery
of the Total Purchase Price. The foregoing notwithstanding, if the Purchaser has
indicated to the Company at the time of execution of this Agreement a need to
settle “delivery versus payment”, the Company shall deliver to such Purchaser or
such Purchaser’s designated custodian the original stock certificates and
Warrants on or prior to the Closing and, upon receipt the Purchaser shall wire
the Total Purchase Price as provided in the third sentence of this Section 2.

 

3.                  Closing. Subject to the satisfaction of the closing
conditions set forth in Section 7, the one or more closings (each such closing
referred to herein as the “Closing”) pursuant to one or more securities purchase
agreements, with respect to the transaction contemplated in Section 2 hereof,
shall take place at 10:00 a.m. EST at the offices of Reed Smith LLP, 599
Lexington Avenue, New York, NY 10022 on February 4, 2014, or at such other time
and place as the Company and Purchasers may agree, including remotely via the
exchange of documents and signatures (the “Closing Date”). To the extent the
Conversion Price of the Preferred Shares or the exercise price of the Warrants
in subsequent Closings is reduced, then all Securities shall be appropriately
adjusted such that all Securities shall have the same terms. To the extent the
Conversion Price of the Preferred Shares would be increased, then the Company
shall issue a Series B of Preferred Shares with the same terms and conditions of
the Series A Preferred Shares on a pari passu basis (including preferences
regarding liquidation and dividends) other than the Conversion Price and the
exercise price of the Warrants.

 

4.                  Representations and Warranties of the Purchasers. Each
Purchaser, severally but not jointly, represents and warrants to the Company
that the statements contained in this Section 4 are true and complete as of the
date of this Agreement and will be true and complete as of the date of the
Closing:

 

4.1              Validity. The execution, delivery and performance of this
Agreement and the other instruments referred to herein, in each case to which
the Purchaser is a party, and the consummation by the Purchaser of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate, partnership, limited liability company or similar actions, as
applicable, on the part of such Purchaser. This Agreement has been duly executed
and delivered by the Purchaser, and the other instruments referred to herein to
which it is a party will be duly executed and delivered by the Purchaser, and
each such agreement and other instruments constitutes or will constitute a valid
and binding obligation of the Purchaser, enforceable against it in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies.

 



-2-

 

 

4.2              Brokers. There is no broker, investment banker, financial
advisor, finder or other Person which has been retained by or is authorized to
act on behalf of the Purchaser who might be entitled to any fee or commission
for which the Company will be liable in connection with the execution of this
Agreement and the consummation of the transactions contemplated hereby.

 

4.3              Investment Representations and Warranties. The Purchaser
understands and agrees that the offering and sale of the Securities has not been
registered under the Securities Act or any applicable state securities laws and
is being made in reliance upon federal and state exemptions for transactions not
involving a public offering which depend upon, among other things, the bona fide
nature of the investment intent and the accuracy of the Purchaser’s
representations as expressed herein.

 

4.4              Investor Questionnaire. In connection with the filing of a
Registration Statement, the Company may require the Purchaser to furnish to the
Company such information regarding the Purchaser and the Registrable Securities,
as the Company may reasonably request in writing and as shall reasonably be
required in connection with the filing of the Registration Statement. At least
five (5) Business Days prior to the first anticipated filing date of such
Registration Statement, the Company shall notify the Purchaser of any
information the Company requests from the Purchaser.

 

4.5              Acquisition for Own Account. The Purchaser is acquiring the
Securities for its own account for investment and not with a view toward
distribution in a manner which would violate the Securities Act or any
applicable state securities laws.

 

4.6              Ability to Protect Its Own Interests and Bear Economic Risks.
The Purchaser, by reason of the business and financial experience of its
management, has the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement and is capable of evaluating the
merits and risks of the investment in the Securities. The Purchaser is able to
bear the economic risk of an investment in the Securities and is able to sustain
a loss of all of its investment in the Securities without economic hardship, if
such a loss should occur.

 

4.7              Accredited Investor. The Purchaser is an “accredited investor”
as that term is defined in Regulation D promulgated under the Securities Act.

 

4.8              Access to Information. The Purchaser has been given access to
Company documents, records, and other information, and has had adequate
opportunity to ask questions of, and receive answers from, the Company’s
officers, employees, agents, accountants, and representatives concerning the
Company’s business, operations, financial condition, assets, liabilities, and
all other matters relevant to its investment in the Securities. The Purchaser
understands that an investment in the Securities bears significant risk and
represents that it has reviewed the SEC Reports (as defined in Section 5.14),
which serve to qualify certain of the Company representations set forth below.

 



-3-

 

 

4.9              Restricted Securities.

 

(a)                The Purchaser understands that the Securities will be
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a private placement
under Section 4(a)(2) of the Securities Act and that under such laws and
applicable regulations such Securities may be resold without registration under
the Securities Act only in certain limited circumstances.

 

(b)               The Purchaser acknowledges that the Securities must be held
indefinitely unless subsequently registered under the Securities Act and under
applicable state securities laws or an exemption from such registration is
available. The Purchaser understands that the Company is under no obligation to
register the Securities, except as provided in this Agreement.

 

(c)                The Purchaser is aware of the provisions of Rule 144 under
the Securities Act which permits limited resales of securities purchased in a
private placement.

 

4.10          Tax Advisors. The Purchaser has had the opportunity to review with
the Purchaser’s own tax advisors the federal, state and local tax consequences
of this investment, where applicable, and the transactions contemplated by this
Agreement. The Purchaser is relying solely on the Purchaser’s own determination
as to tax consequences or the advice of such tax advisors and not on any
statements or representations of the Company or any of its agents and
understands that the Purchaser (and not the Company) shall be responsible for
the Purchaser’s own tax liability that may arise as a result of this investment
or the transactions contemplated by this Agreement.

 

4.11          Short Sales. Between the time the Purchaser learned about the
offering contemplated by this Agreement and the public announcement of the
offering, the Purchaser has not engaged in any short sales or similar
transactions with respect to the Common Stock, nor has the Purchaser, directly
or indirectly, caused any Person to engage in any short sales or similar
transactions with respect to the Common Stock. The Purchaser shall not engage in
any short sales involving the Common Shares in violation of the Securities Act.
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall apply only with respect to the portion of assets managed by the
portfolio managers that have knowledge about the financing transaction
contemplated by this Agreement.

 



-4-

 

 

4.12          No General Solicitation and Advertising. The Purchaser represents
and acknowledges that it has not been solicited to offer to purchase or to
purchase any Securities by means of any general solicitation or advertising
within the meaning of Regulation D under the Securities Act.

 

4.13          Rule 506(d) Representation. The Purchaser represents that it is
not a person of the type described in Section 506(d) of Regulation D under the
Securities Act that would disqualify the Company from engaging in a transaction
pursuant to Section 506 of Regulation D under the Securities Act.

 

5.                  Representations and Warranties by the Company. Except as
disclosed in the SEC Reports, the Company represents and warrants to the
Purchasers that the statements contained in this Section 5 are true and complete
as of the date of this Agreement and will be true and complete as of the date of
the Closing, as the case may be.

 

5.1              Capitalization. As of the date hereof, without giving effect to
the Closing, the authorized capital stock of the Company consists of 800,000,000
shares of Common Stock, par value $0.01 per share, and 10,000,000 shares of
preferred stock, par value $0.01 per share. As of the date hereof, there are:
(i) 222,056,675 shares of Common Stock issued and outstanding, (ii) no shares of
Series A Convertible Preferred Stock issued and outstanding (the “Series A
Preferred”), and (iii) 61,649,805 shares of Common Stock reserved for issuance
upon exercise of options, warrants and other convertible securities outstanding
as of the date hereof, which includes the Series A Preferred. The Company’s
certificate of incorporation, as in effect on the date hereof, and the Company’s
bylaws, as in effect on the date hereof, are each filed as exhibits to the SEC
Reports.

 

5.2              Due Issuance and Authorization of Capital Stock. All of the
outstanding shares of capital stock of the Company and each Subsidiary have been
duly authorized, validly issued and are fully paid and non-assessable.

 

5.3              Organization. The Company and each Subsidiary (a) is duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its formation, (b) is duly qualified to do
business as a foreign entity and is in good standing in each jurisdiction where
the nature of the property owned or leased by it or the nature of the business
conducted by it makes such qualification necessary, except where the failure to
be so qualified would not have a Material Adverse Effect, and (c) has all
requisite corporate power and authority to own or lease and operate its assets
and carry on its business as presently being conducted as disclosed in the SEC
Reports.

 

5.4              Subsidiaries. The Company does not currently have any
subsidiaries and any reference in this Agreement to “the Company and each
Subsidiary” shall just refer to the Company.

 

5.5              Consents. Neither the execution, delivery or performance of
this Agreement by the Company, nor the consummation by it of the obligations and
transactions contemplated hereby (including, without limitation, the issuance,
the reservation for issuance and the delivery of the Securities and the
provision to the Purchasers of the rights contemplated by the Transaction
Documents) requires any consent of, authorization by, exemption from, filing
with or notice to any Governmental Entity or any other Person, other than
filings required under applicable U.S. federal and state securities laws.

 



-5-

 

 

5.6              Authorization; Enforcement. The Company has all requisite
corporate power and has taken all necessary corporate action required for the
due authorization, execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance, the reservation for issuance and the delivery of the Securities and
the provision to the Purchasers of the rights contemplated by the Transaction
Documents). The execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby (including, without limitation, the issuance of the Securities and the
provision to the Purchaser of the rights contemplated by the Transaction
Documents), have been duly authorized by the Company’s board of directors or a
duly authorized committee thereof and no further consent or authorization of the
Company, its board of directors or its stockholders is required. This Agreement
has been duly executed and delivered by the Company, and the other instruments
referred to herein to which it is a party will be duly executed and delivered by
the Company, and each such agreement constitutes or will constitute a legal,
valid and binding obligation of the Company enforceable against it in accordance
with its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

5.7              Valid Issuance of Shares. The Securities have been duly and
validly authorized and, when issued and paid for pursuant to this Agreement (or,
in the case of the Underlying Shares and Warrant Shares, when issued upon
conversion of the related Preferred Shares in accordance with the Certificate of
Designation or upon exercise of a Warrant in accordance its terms), the
Securities will be validly issued, fully paid and non-assessable, and shall be
free and clear of all Encumbrances, and will not be subject to preemptive rights
or other similar rights of stockholders of the Company.

 

5.8              No Conflicts. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby
(including, without limitation, the issuance, the reservation for issuance and
the delivery of the Securities and the provision to the Purchaser of the rights
contemplated by the Transaction Documents) will not (a) result in a violation of
the certificate of incorporation, as amended, the by-laws, as amended, or any
equivalent organizational document of the Company or any Subsidiary (the
“Charter Documents”) or require the approval of the Company’s stockholders, (b)
violate, conflict with or result in the breach of the terms, conditions or
provisions of or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give rise to any right of
termination, acceleration or cancellation under, any material agreement, lease,
mortgage, license, indenture, instrument or other contract to which the Company
or any Subsidiary is a party, (c) result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, U.S.
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or any Subsidiary or by which any property or
asset of the Company or any Subsidiary is bound or affected, (d) result in a
violation of or require stockholder approval under any rule or regulation of the
OTCQB, or (e) result in the creation of any Encumbrance upon any of the
Company’s or any of its Subsidiary’s assets. Neither the Company nor any
Subsidiary is (i) in violation of its Charter Documents, (ii) in default (and no
event has occurred which, with notice or lapse of time or both, would cause the
Company or any Subsidiary to be in default) under, nor has there occurred any
event giving others (with notice or lapse of time or both) any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
indenture or instrument to which the Company or any Subsidiary is a party to,
nor has the Company or any Subsidiary received written notice of a claim that it
is in default under, or that it is in violation of, any Material Contract
(whether or not such default or violation has been waived), (iii) in violation
of, or in receipt of written notice that it is in violation of, any law,
ordinance or regulation of any Governmental Entity, except where the violation
would not result in a Material Adverse Effect, and (iv) in violation of any
order of any Governmental Entity having jurisdictional over the Company or any
Subsidiary or any of the Company’s or any Subsidiary’s properties or assets.

 



-6-

 

 

5.9              OTCQB. The Common Stock is quoted on the OTCQB, and, except as
disclosed in the SEC Reports, to the Company’s knowledge, there are no
proceedings to revoke or suspend the trading of the Shares. The Company is in
compliance with the requirements of the OTCQB for continued trading of the
Common Stock thereon and any other applicable requirements of the OTCQB, and the
execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby (including
the issuance of the Shares) will not result in any noncompliance by the Company
with any such requirements.

 

5.10          Material Contracts. Each Material Contract is the legal, valid and
binding obligation of the Company or a Subsidiary, as the case may be,
enforceable against the Company or such Subsidiary, as the case may be, in
accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies. The
Company and each Subsidiary, as the case may be, is in compliance with all
material terms of the Material Contracts to which it is party, and there has not
occurred any breach, violation or default or any event that, with the lapse of
time, the giving of notice or the election of any Person, or any combination
thereof, would constitute a breach, violation or default by the Company or any
Subsidiary under any such Material Contract or, to the knowledge of the Company
and each Subsidiary, by any other Person to any such contract except where such
breach, violation or default would not have a Material Adverse Effect. Neither
the Company nor any Subsidiary has been notified that any party to any Material
Contract intends to cancel, terminate, not renew or exercise an option under any
Material Contract, whether in connection with the transactions contemplated
hereby or otherwise.

 

5.11          Right of First Refusal; Stockholders Agreement; Voting and
Registration Rights. Except with respect to options and warrants listed above in
Section 5.1 or as provided in this Agreement and for the options granted under
the Company’s stock option plans disclosed in the SEC Reports, the Company does
not have any outstanding options to purchase, or any right of first refusal,
right of first offer, right of co-sale, stockholder rights plan, preemptive
right or other right to subscribe for or to purchase any securities or
obligations convertible into, or any contracts or commitments to issue or sell,
shares of its capital stock or any such options, rights, convertible securities
or obligations, or any registration right regarding the securities of the
Company. There are no provisions of the Charter Documents, and no Material
Contracts, other than this Agreement, that (a) may affect or restrict the voting
rights of any Purchaser with respect to the Securities in its capacity as a
stockholder of the Company, (b) restrict the ability of any Purchaser, or any
successor thereto or assignee or transferee thereof, to transfer the Securities,
(c) would adversely affect the Company’s or any Purchaser’s right or ability to
consummate the transactions contemplated by this Agreement or comply with the
terms of this Agreement and the transactions contemplated hereby, (d) require
the vote of more than a majority of the Company’s issued and outstanding Common
Stock, voting together as a single class, to take or prevent any corporate
action, other than those matters requiring a different vote under Delaware law,
or (e) entitle any party to nominate or elect any director of the Company or
require any of the Company’s stockholders to vote for any such nominee or other
person as a director of the Company in each case. There are no securities or
instruments issued by or to which the Company is a party containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities and there are no registration rights that will be triggered by
the issuance of the Securities.

 



-7-

 

 

5.12          Previous Issuances. All shares of capital stock and other
securities previously issued by the Company and each Subsidiary have been issued
in transactions registered under or exempt from the registration requirements
under the Securities Act and all applicable state securities or “blue sky” laws,
and in compliance with all applicable corporate laws. The Company and each
Subsidiary have not violated the Securities Act or any applicable state
securities or “blue sky” laws in connection with the previous issuance of any
shares of capital stock or other securities.

 

5.13          No Integrated Offering. Neither the Company, any Subsidiary, nor
any of the Company’s or any Subsidiary’s Affiliates or any other Person acting
on the Company’s or any Subsidiary’s behalf, has directly or indirectly engaged
in any form of general solicitation or general advertising with respect to the
Securities, nor have any of such Persons made any offers or sales of any
security of the Company, any Subsidiary or any of the Company’s or any
Subsidiary’s Affiliates or solicited any offers to buy any security of the
Company, any Subsidiary or any of the Company’s or any Subsidiary’s Affiliates
under circumstances that would require registration of the Securities under the
Securities Act or any other securities laws or cause this offering of Securities
to be integrated with any prior offering of securities of the Company or any
Subsidiary for purposes of the Securities Act in any manner that would affect
the validity of the private placement exemption under the Act for the offer and
sale of the Securities hereunder. Notwithstanding anything herein to the
contrary, and without prejudice to the representations set forth in this Section
5.13 or Section 4.12, in the event of any general solicitation or advertising
with respect to the Securities, the Company hereby represents that is has
satisfied the requirements set forth in Rule 506(c) of Regulation D under the
Securities Act with respect to the offer and sale of Securities contemplated by
this Agreement.

 



-8-

 

 

5.14          SEC Reports; Financial Statements.

 

(a)                The Company’s Common Stock is registered under Section 12 of
the Exchange Act. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, since January 1, 2012 (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and, in each case, to the rules
promulgated thereunder, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has delivered to each Purchaser, or each Purchaser has
had access to, true and complete copies of the SEC Reports and all agreements to
which the Company or any Subsidiary is a party or to which the property or
assets of the Company or any Subsidiary are subject, which are required to be
described in or filed as exhibits to an SEC Report, and which have been so
described or filed.

 

(b)               The financial statements and the related notes of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with GAAP, except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present the consolidated financial position of the Company as of and for the
dates thereof and the consolidated results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. There is no transaction, arrangement, or
other relationship between the Company or any Subsidiary and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in SEC Reports and is not so disclosed and would have or reasonably be
expected to result in a Material Adverse Effect.

 

5.15          Disclosure Controls and Procedures. The Company has established
and maintains disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) that are effective in all material respects to
ensure that material information relating to the Company, including any
consolidated Subsidiaries, is made known to its chief executive officer and
chief financial officer by others within those entities. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the most recently
filed quarterly or annual periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed quarterly
or annual periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. The Company
maintains internal control over financial reporting (as such term is defined in
Exchange Act Rule 13a-15(f) and 15d-15(f)) designed to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP and such
internal control over financial reporting is effective. The Company presented in
its most recently filed annual report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the Company’s internal
control over financial reporting based on their evaluations as of the end of the
period covered by such report. Since the Evaluation Date, there have been no
significant changes in the Company’s internal control over financial reporting
(as such term is defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) or, to
the Company’s knowledge, in other factors that could significantly affect the
Company’s internal control over financial reporting.

 



-9-

 

 

5.16          Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization, (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles as applied in the United States and to maintain accountability for
assets, (iii) access to assets is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

 

5.17          Absence of Litigation. There is no claim, action, suit,
arbitration, investigation or other proceeding pending against, or to the
knowledge of the Company and each Subsidiary, threatened against or affecting,
the Company, any Subsidiary or any of the Company’s or any Subsidiary’s
properties or, to the knowledge of the Company and each Subsidiary, any of its
respective officers or directors before any Governmental Entity. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty relating
to the Company or any Subsidiary. There has not been, and to the knowledge of
the Company and each Subsidiary, there is not pending or contemplated, any
investigation by the Commission of the Company or any Subsidiary or any current
or former director or officer of the Company or any Subsidiary. The Company has
not received any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act and, to the Company’s knowledge, the Commission has not issued
any such order.

 

5.18          Taxes. The Company and each Subsidiary has properly filed all
material federal, foreign, state, local, and other tax returns and reports which
are required to be filed by it, which returns and reports were properly
completed and are true and correct in all material respects, and all material
taxes, interest, and penalties due and owing have been timely paid. There are no
outstanding waivers or extensions of time with respect to the assessment or
audit of any tax or tax return of the Company or any Subsidiary, or claims now
pending or matters under discussion between the Company and any taxing authority
in respect of any tax of the Company. The Company has no material uncertain tax
positions pursuant to FASB Accounting Standards Codification Topic 740, Income
Taxes.

 



-10-

 

 

5.19          Employee Matters.

 

(a)                The Company has disclosed in the SEC Reports any “employee
benefit plan” subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), that it or any Subsidiary maintains for employees.

 

(b)               No director or officer or other employee of the Company or any
Subsidiary will become entitled to any retirement, severance, change of control,
or similar benefit or enhanced or accelerated benefit (including any
acceleration of vesting) or lapse of repurchase rights or obligations with
respect to any employee benefit plan subject to ERISA or other benefit under any
compensation plan or arrangement of the Company (each, an “Employee Benefit
Plan”) as a result of the transactions contemplated in this Agreement.

 

(c)                No executive officer, to the knowledge of the Company and
each Subsidiary, is, or is now reasonably expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant with the Company or any
Subsidiary, and, to the knowledge of the Company and each Subsidiary, the
continued employment of each such executive officer does not subject the Company
or any Subsidiary to any material liability with respect to any of the foregoing
matters.

 

(d)               The Company and each Subsidiary is in compliance with all
applicable federal, state, local and foreign statutes, laws (including, without
limitation, common law), judicial decisions, regulations, ordinances, rules,
judgments, orders and codes respecting employment, employment practices, labor,
terms and conditions of employment and wages and hours, except where the failure
to comply would not have a Material Adverse Effect, and no work stoppage or
labor strike against the Company or any Subsidiary is pending or, to their
knowledge, threatened, nor is the Company or any Subsidiary involved in or, to
their knowledge, threatened with any labor dispute, grievance or litigation
relating to labor matters involving any current or former employees of the
Company, any Subsidiary or any independent contractors. There are no suits,
actions, disputes, claims (other than routine claims for benefits),
investigations or audits pending or, to the knowledge of the Company and each
Subsidiary, threatened in connection with any Employee Benefit Plan, but
excluding any of the foregoing which would not have a Material Adverse Effect.

 



-11-

 

 

5.20          Compliance with Laws.

 

(a)                The Company and each Subsidiary possess, and has been and is
in material compliance with the terms of, all franchises, permits, licenses and
other rights and privileges necessary to conduct the Company’s and each
Subsidiary’s business and is in compliance with and has not violated, in any
material respect, (i) any judgments, orders, decrees, injunctions or writs
applicable to the Company or any Subsidiary, or (ii) any laws, statutes,
ordinances, rules or regulations applicable to the conduct of the Company’s or
any Subsidiary’s business, including, without limitation, the ownership,
testing, development, manufacture, packaging, processing, use, distribution,
marketing, labeling, promotion, sale, offer for sale, storage, import, export or
disposal of any drug or drug candidate under development, manufactured or
distributed by the Company or any Subsidiary (collectively, “Applicable Laws”).
Neither the Company nor any Subsidiary has received any actual notice of any
proceeding relating to revocation or modification of any such franchise, permit,
license or other right or privilege except where such revocation or modification
would not reasonably be expected to have a Material Adverse Effect.

 

(b)               The Company and each Subsidiary

 

(i)                 has not received any, notice of adverse finding, warning
letter, untitled letter or other correspondence or notice from the U.S. Food and
Drug Administration (the “FDA”) or any other federal, state, local or foreign
governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”);

 

(ii)               possesses all material Authorizations and such Authorizations
are valid and in full force and effect and the Company is not in material
violation of any term of any such Authorizations;

 

(iii)             has not received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from the FDA or any other federal, state, local or foreign governmental or
regulatory authority or third party alleging that any study, clinical trial,
operation or activity related to any product or product under development by the
Company is in material violation of any Applicable Laws or Authorizations and
has no knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority or third party is considering any such
claim, litigation, arbitration, action, suit, investigation or proceeding;

 

(iv)             has not received notice that the FDA or any other federal,
state, local or foreign governmental or regulatory authority has taken, is
taking or intends to take action to limit, suspend, modify or revoke any
material Authorizations and has no knowledge that the FDA or any other federal,
state, local or foreign governmental or regulatory authority is considering such
action;

 



-12-

 

 

(v)               has filed, obtained, maintained or submitted all material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Applicable Laws or
Authorizations, and all such reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments were materially
complete and correct on the date filed (or were corrected or supplemented by a
subsequent submission); and

 

(vi)             has not, either voluntarily or involuntarily, initiated,
conducted, or issued or caused to be initiated, conducted or issued, any recall,
market withdrawal or replacement, safety alert, “dear doctor” letter, or other
notice or action relating to the alleged lack of safety or efficacy of any
product or any alleged product defect or violation and, to the Company’s
knowledge, no third party has initiated, conducted or intends to initiate any
such notice or action.

 

5.21          Brokers. There is no investment banker, broker, finder, financial
advisor or other Person that has been retained by or is authorized to act on
behalf of the Company or any Subsidiary who might be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement.

 

5.22          Environmental Matters.

 

(a)                (i) No written notice, notification, demand, request for
information, citation, summons, complaint or order has been received by, and no
investigation, action, claim, suit, proceeding or review is pending or, to the
knowledge of the Company and each Subsidiary, threatened by any Person against
the Company or any Subsidiary and no penalty has been assessed against the
Company or any Subsidiary with respect to any matters relating to or arising out
of any Environmental Law but excluding any of the foregoing which would not have
a Material Adverse Effect; (ii) the Company and each Subsidiary is in compliance
with all Environmental Laws except where the failure to comply would not have a
Material Adverse Effect; and (iii) to the knowledge of the Company and each
Subsidiary, there are no liabilities of or relating to the Company or any
Subsidiary relating to or arising out of any Environmental Law except such as
would not have a Material Adverse Effect, and, to the knowledge of the Company
and each Subsidiary, there is no existing condition, situation or set of
circumstances which could reasonably be expected to result in such a liability.

 

(b)               For purposes of this Agreement, the term “Environmental Laws”
means federal, state, local and foreign statutes, laws, judicial decisions,
regulations, ordinances, rules, judgments, orders, codes, injunctions, permits
and governmental agreements relating to human health and the environment,
including, but not limited to, Hazardous Materials; and the term “Hazardous
Material” means all substances or materials regulated as hazardous, toxic,
explosive, dangerous, flammable or radioactive under any Environmental Law
including, but not limited to: (i) petroleum, asbestos, or polychlorinated
biphenyls and (ii) in the United States, all substances defined as Hazardous
Substances, Oils, Pollutants or Contaminants in the National Oil and Hazardous
Substances Pollution Contingency Plan.

 



-13-

 

 

5.23          Intellectual Property Matters.

 

(a)                “Intellectual Property” means any and all of the following
arising under the laws of the United States, any other jurisdiction or any
treaty regime: (i) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereon, and all patents,
patent applications and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions and reexaminations
thereof, (ii) all trademarks, service marks, trade dress, logos, trade names and
corporate names, together with all translations, adaptations, derivations and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith, (iii) all
copyrightable works, all copyrights and all applications, registrations and
renewals in connection therewith, (iv) all trade secrets and confidential
business information (including, without limitation, ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information and business and
marketing plans and proposals), (v) all computer software (including, without
limitation, data and related documentation and except for any commercial
“shrink-wrapped” software) and source codes (other than open source codes), (vi)
all other proprietary rights, (vii) all copies and tangible embodiments of the
foregoing (in whatever form or medium) and (viii) all licenses or agreements in
connection with the foregoing. “Company Intellectual Property” means all
Intellectual Property which is used in connection with, and is material to, the
business of the Company or any Subsidiary and all Intellectual Property owned by
the Company or any Subsidiary, provided that any Intellectual Property that is
licensed by the Company and each Subsidiary shall be included within the meaning
of Company Intellectual Property only within the scope of use by the Company or
in connection with the Company’s and each Subsidiary’s business.

 

(b)               Excluding any of the following which would not have a Material
Adverse Effect, with respect to each item of Company Intellectual Property that
is material to the Company’s and each Subsidiary’s business:

 



-14-

 

 

(i)                 The Company and each Subsidiary possess all rights, titles
and interests in and to the item if owned by the Company or any Subsidiary, as
applicable, free and clear of any Encumbrance, license or other restriction, and
possess all rights necessary in the case of a licensed item to use such item in
the manner in which it presently uses the item or reasonably contemplates using
such item, and the Company and each Subsidiary has taken or caused to be taken
reasonable and prudent steps to protect its rights in and to, and the validity
and enforceability of, the item owned by the Company or any Subsidiary;

 

(ii)               the item if owned by the Company or any Subsidiary is not,
and if licensed, to the knowledge of the Company and each Subsidiary is not,
subject to any outstanding injunction, judgment, order, decree, ruling or charge
naming the Company or any Subsidiary;

 

(iii)             no action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand is pending that challenges the legality, validity,
enforceability, use or ownership of the item;

 

(iv)             to the knowledge of the Company and each Subsidiary, the item
does not infringe upon any valid and enforceable Intellectual Property right or
other right of any third party;

 

(v)               to the knowledge of the Company and each Subsidiary, no third
party has infringed upon or misappropriated the Company’s or any Subsidiary’s
intellectual property rights in the item;

 

(vi)             the Company and each Subsidiary is not party to any option,
license, sublicense or agreement of any kind covering the item under which that
it is in breach or default, and to the knowledge of the Company and each
Subsidiary no event has occurred which, with notice or lapse of time, would
constitute such a breach or default or permit termination, modification or
acceleration thereunder; and

 

(vii)           each option, license, sublicense or agreement of any kind
covering the item is legal, valid, binding, enforceable and in full force and
effect.

 

(c)                All registered patents, copyrights, trademarks and service
marks included in the Company Intellectual Property: (x) if owned by the Company
and (y) if licensed, to the knowledge of the Company and each Subsidiary, are
valid and subsisting and are not subject to any claims, Encumbrances, taxes or
other fees except for periodic filing, annuity and maintenance fees and
Permitted Liens.

 

(d)               None of the Key Employees are obligated under any contract
(including, without limitation, licenses, covenants, or commitments of any
nature) or other agreement, or subject to any judgment, decree, or order of any
court or administrative agency, that would interfere with the use of his or her
reasonable diligence to promote the interests of the Company or any Subsidiary
or that would conflict with the Company’s or any Subsidiary’s business as
presently conducted. Neither the execution, delivery or performance of this
Agreement, nor the carrying on of the Company’s or any Subsidiary’s business by
the employees of the Company or any Subsidiary, nor the conduct of the Company’s
or any Subsidiary’s businesses as presently conducted, will violate or result in
a breach of the terms, conditions or provisions of, or constitute a default
under, any contract, covenant, or instrument under which any such Key Employee
is obligated, and which violation, breach or default would be materially adverse
to the Company or any Subsidiary. As used herein, “Key Employees” means those
executive officers and employees of the Company as are required to be identified
pursuant to Item 401(b) or (c) of Regulation S-K promulgated by the Commission.

 



-15-

 

 

(e)                The Company has entered into confidentiality and proprietary
information and assignment of inventions agreements, substantially in the form
previously provided or made available to the Purchasers, with the executive
officers of the Company and each Subsidiary. Neither the Company nor any
Subsidiary is aware of any violation by any such executive officers of such
agreements.

 

(f)                No stockholder, member, director, officer or employee of the
Company or any Subsidiary has any right, title or interest in any of the Company
Intellectual Property.

 

(g)               To the knowledge of the Company and each Subsidiary, it is
not, nor will it be, necessary to utilize any inventions, trade secrets or
proprietary information of any of the Company’s or any Subsidiary’s employees
made prior to their employment by the Company or any Subsidiary, except for
valid and enforceable inventions, trade secrets or proprietary information that
have been assigned to the Company or any Subsidiary.

 

(h)               The Company and each Subsidiary maintains policies and
procedures regarding data security, privacy and data use that are commercially
reasonable and, in any event, comply with the Company’s and each Subsidiary’s
obligations to its customers and applicable laws, rules and regulations except
where the failure to comply would not have a Material Adverse Effect. To the
knowledge of the Company and each Subsidiary, there have not been, and the
transaction contemplated under this Agreement will not result in, any security
breaches of any security policy, data use restriction or privacy breach under
any such policies or any applicable laws, rules or regulations, except where
such breach would not have a Material Adverse Effect.

 



-16-

 

 

(i)                 To the knowledge of the Company, the Company’s and each of
the Company Subsidiary’s businesses as currently conducted and proposed to be
conducted does not and will not infringe, misappropriate or violate any
Intellectual Property of any third party, except where such conduct would not
have a Material Adverse Effect.

 

5.24          Related-Party Transactions. Except as disclosed in the SEC
Reports, no stockholder who is known by the Company to beneficially own 5% or
more (on a fully-diluted basis) of any class of equity securities and no officer
or director of the Company or any Subsidiary, or member of the foregoing’s
immediate family, is currently indebted to the Company or any Subsidiary, nor is
the Company or any Subsidiary indebted (or committed to make loans or extend or
guarantee credit) to any of such individuals. Except as set forth in the SEC
Reports, as of the date hereof, no stockholder known by the Company to
beneficially own 5% or more (on a fully-diluted basis) of any class of equity
securities and no officer or director of the Company or any Subsidiary, or
member of the foregoing’s immediate family, is a party to any contract or
agreement with the Company or any Subsidiary. All transactions that have
occurred between or among the Company and any Subsidiary, on the one hand, and
any of the Company’s or any Subsidiary’s officers or directors, or any affiliate
or affiliates of any such officer or director, on the other hand, prior to the
date hereof have been disclosed in the SEC Reports.

 

5.25          Title to Property and Assets. Neither the Company nor any
Subsidiary owns any real property. The Company and each Subsidiary own or have
legally enforceable rights to use or hold for use its personal property and
assets free and clear of all Encumbrances except: (i) Permitted Liens and (ii)
such other Encumbrances, if any, that individually or in the aggregate, do not
and would not detract from the value of any asset or property of the Company or
any Subsidiary or interfere with the use or contemplated use of any personal
property of the Company or any Subsidiary. With respect to any real property,
the Company and each Subsidiary is not in violation in any material respect of
any of its leases. All machinery, equipment, furniture, fixtures and other
personal property that is material to the Company’s and each Subsidiary’s
business and all buildings, structures and other facilities, if any, including,
without limitation, office or other space, used by the Company or any Subsidiary
in the conduct of its business and material to its business, are in good
operating condition and fit for operation in the ordinary course of business
(subject to normal wear and tear) except for any defects which will not
interfere with the conduct of normal operations of the Company or any
Subsidiary, as the case may be.

 

5.26          Disclosure. The Company understands and confirms that the
Purchasers will rely on the foregoing representations in effecting transactions
in securities of the Company. No representation or warranty by the Company
contained in this Agreement contains any untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 4 hereof.
The Company confirms that neither it nor any of its officers or directors nor
any other Person acting on its or their behalf has provided, and it has not
authorized any other Person to provide, any Purchaser or its respective agents
or counsel with any information that it believes constitutes material non-public
information except insofar as the existence, provisions and terms of the
Transaction Documents and the proposed transactions thereunder may constitute
such information, all of which will be disclosed by the Company in the press
release or 8-K Filing, as contemplated by Section 6.7 hereof.

 



-17-

 

 

5.27          Absence of Changes. Since December 31, 2012, there has not been
any Material Adverse Effect or any event or events that individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect. Since
December 31, 2012, (i) there has not been any dividend or distribution of any
kind declared, set aside for payment, paid or made by the Company on any class
of capital stock, (ii) neither the Company nor any Subsidiary has sustained any
material loss or interference with the Company’s or any Subsidiary’s business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority, and
(iii) neither the Company nor any Subsidiary has incurred any material
liabilities except in the ordinary course of business.

 

5.28          Suppliers and Customers. Neither the Company nor any Subsidiary
has any knowledge of any termination, cancellation or threatened termination or
cancellation or limitation of, or any material dissatisfaction with, the
business relationship between the Company or any Subsidiary and any material
supplier, customer, vendor, customer or client.

 

5.29          Regulatory Permits. The Company and each Subsidiary possess all
material certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct the
Company’s or any Subsidiary’s business, as they are currently being conducted
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.

 

5.30          Indebtedness. Other than Permitted Indebtedness, neither the
Company nor any Subsidiary (i) has any outstanding Indebtedness, (ii) is a party
to any contract, agreement or instrument, the violation of which, or default
under which, by any other party to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect or potential future violations relating to the inability to honor
conversions of indebtedness into Common Stock due to having an insufficient
number of shares of Common Stock authorized and available for issuance, or (iv)
is a party to any contract, agreement or instrument relating to any
Indebtedness, the performance of which, in the judgment of the Company’s or such
Subsidiary’s officers, as applicable, has or is expected to have a Material
Adverse Effect.

 

5.31          Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 



-18-

 

 

5.32          Accountants. Olsen Thielen & Co., Ltd., who expressed their
opinion with respect to the financial statements included in the SEC Reports,
are independent accountants as required by the Exchange Act and the rules and
regulations promulgated thereunder. There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and Olsen Thielen & Co., Ltd. To the Company’s knowledge, Olsen
Thielen & Co., Ltd. is an independent registered public accounting firm as
required by the Securities Act.

 

5.33          Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Charter Documents or any stockholder
rights plan of the Company or the laws of its state of incorporation (including
Section 203 of the Delaware General Corporation Law) that is or could become
applicable to each Purchaser as a result of such Purchaser and the Company
fulfilling their obligations or exercising their rights under this Agreement,
including without limitation as a result of the Company’s issuance of the
Securities and any Purchaser’s ownership of the Securities.

 

5.34          Foreign Corrupt Practices. Since January 1, 2012, neither the
Company, its Subsidiaries, nor to the Company’s and each Subsidiary’s knowledge,
any director, officer, agent, employee or other person acting on behalf of the
Company or any Subsidiary has, in the course of its actions for, or on behalf
of, the Company or any Subsidiary (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of in any material respect any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

5.35          Private Placement. Neither the Company nor its Subsidiaries or any
affiliates, nor any person acting on its or their behalf, has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under any circumstances that would require registration of the
Securities under the Securities Act. Assuming the accuracy of the
representations and warranties of the Purchasers contained in Section 4 hereof,
the issuance of the Securities are exempt from registration under the Securities
Act.

 

5.36          Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity with respect to the Company) with respect to this Agreement
and the transactions contemplated hereby and any advice given by any Purchaser
or any of their respective representatives or agents to the Company in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Purchaser’s purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement has been based on the independent evaluation of the transactions
contemplated hereby by the Company and its representatives.

 



-19-

 

 

5.37          No Registration Rights. No person has the right to (i) prohibit
the Company from filing a Registration Statement or (ii) require the Company to
register any securities for sale under the Securities Act by reason of the
filing of a Registration Statement except in the case of clause (ii) for rights
which have been properly waived. The granting and performance of the
registration rights under this Agreement will not violate or conflict with, or
result in a breach of any provision of, or constitute a default under, any
agreement, indenture, or instrument to which the Company is a party.

 

5.38          Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
the Company believes are prudent and customary for a company (i) in the
businesses and location in which the Company is engaged, (ii) with the resources
of the Company, and (iii) at a similar stage of development as the Company. The
Company has not received any written notice that the Company will not be able to
renew its existing insurance coverage as and when such coverage expires. The
Company believes it will be able to obtain similar coverage at reasonable cost
from similar insurers as may be necessary to continue its business.

 

5.39          No Manipulation of Stock. Neither the Company, nor any of its
Affiliates, has taken, nor will any of them take, directly or indirectly any
action designed to stabilize or manipulate the price of the Common Stock, the
Preferred Shares or any security of the Company to facilitate the sale or resale
of any of the Securities.

 

5.40          No Additional Agreements. The Company has no other agreements or
understandings (including, without limitation, side letters) with any Purchaser
to purchase Securities on terms other than as set forth herein.

 

5.41          Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1) under the Securities Act.

 

5.42          Ability to Conduct Transactions under Rule 506. The Company is
not, to the best of its knowledge, disqualified under Rule 506(d) of the
Securities Act from conducting an offering pursuant to Rule 506, and all
disclosures, if any, required by such Rule 506(d) to be disclosed to any
Purchaser have been set forth herein.

 

6.                  Covenants of the Company and Purchasers.

 

6.1              Reasonable Best Efforts. Each party shall use its reasonable
best efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 7 of this Agreement.

 

6.2              Reporting Status. During the Reporting Period, the Company
shall (i) timely file all reports required to be filed with the Commission
pursuant to the Exchange Act or the rules and regulations thereunder and (ii)
not take any action or file any document (whether or not permitted by the
Exchange Act or the rules promulgated thereunder) to terminate or suspend the
Company’s reporting and filing obligations under the Exchange Act.

 

6.3              Use of Proceeds. The Company will use the proceeds from the
sale of the Securities for increased sales and installation teams and general
working capital purposes.

 



-20-

 

 

6.4              Financial Information. So long as any Securities are held by a
Purchaser, the Company agrees to send the following to such Purchaser during the
Reporting Period (except to the extent that the following are publicly available
and not otherwise required to be sent directly, in which case the Company shall
have no obligations under this Section 6.4 with respect to such publicly
available information): (i) within one (1) Business Day after the filing thereof
with the Commission, a copy of its Annual Reports and Quarterly Reports on Form
10-K or 10-Q, any interim reports or any consolidated balance sheets, income
statements, stockholders’ equity statements and/or cash flow statements for any
period other than annual, any Current Reports on Form 8-K and any registration
statements (other than on Form S-8) or amendments filed pursuant to the
Securities Act, (ii) on the same day as the release thereof, facsimile or
e-mailed copies of all press releases issued by the Company, and (iii) copies of
any notices and other information made available or given to the stockholders of
the Company generally, contemporaneously with the making available or giving
thereof to the stockholders. As used herein, “Business Day” means any day other
than Saturday, Sunday or other day on which commercial banks in The City of New
York are authorized or required by law to remain closed.

 

6.5              Conduct of Business. The business of the Company shall not be
conducted in violation of any law, ordinance or regulation of any governmental
entity, except where such violations would not result, either individually or in
the aggregate, in a Material Adverse Effect.

 

6.6              Pledge of Securities. The Company acknowledges and agrees that
the Securities may be pledged by the Purchasers in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and in effecting a pledge of
Securities, the Purchasers shall not be required to provide the Company with any
notice thereof or otherwise make any delivery to the Company pursuant to this
Agreement. The Company hereby agrees to execute and deliver such documentation
as a pledgee of the Securities may reasonably request in connection with a
pledge of the Securities to such pledgee by the Purchasers.

 

6.7              Disclosure of Transactions and Other Material Information. On
or before 9:30 a.m. EST on the second Business Day following the date of this
Agreement, the Company shall issue a press release and file a Current Report on
Form 8-K describing the terms and conditions of the transactions contemplated by
the Transaction Documents in the form required by the Exchange Act and attaching
this Agreement as an exhibit to such filing (including all attachments, the “8-K
Filing”). The Company shall not publicly disclose the name of any Purchaser or
any affiliate or investment adviser of the Purchaser, or include the name of any
Purchaser or any affiliate or investment adviser of the Purchaser in any filing
with the Commission (other than in a Registration Statement and any exhibits to
filings made in respect of this transaction in accordance with periodic report
or current report filing requirements under the Exchange Act) or any regulatory
agency, without the prior written consent specifically given in writing by such
Purchaser, except to the extent such disclosure is required by law or
regulations, in which case the Company shall provide each Purchaser whose name
is to be disclosed with prior notice of such disclosure and a reasonable
opportunity to comment on the proposed disclosure insofar as it relates
specifically to such Purchaser. Subject to the foregoing, neither the Company
nor the Purchasers shall issue any press releases or any other public statements
with respect to the transactions contemplated hereby; provided, however, that
the Company shall be entitled, without the prior approval of the Purchasers, to
make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations.

 



-21-

 

 

6.8              Expenses. The Company and each Purchaser agree that each
Purchaser is liable for, and will pay, its own expenses incurred in connection
with the negotiation, preparation, execution and delivery of this Agreement,
except that the Company shall reimburse the Purchasers’ reasonable legal fees,
not to exceed $15,000 in the aggregate, and to be apportioned among the
Purchasers in proportion to their respective purchase prices paid for the
Securities.

 

6.9              Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, to issue certificates, registered in the name of each Purchaser or its
respective nominee(s), for the Conversion Shares in such amounts as specified
from time to time by each Purchaser to the Company upon conversion of the
Preferred Shares and for the Warrant Shares in such amounts as specified from
time to time by each Purchaser to the Company upon conversion of the Warrants
(the “Irrevocable Transfer Agent Instructions”). Prior to registration of the
Conversion Shares or Warrant Shares under the Securities Act or receipt by the
Company of the opinion described below, all such certificates shall bear the
restrictive legend specified in Section 8.1 of this Agreement. The Company
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 6.9 will be given by the Company to its
transfer agent and that the Securities shall otherwise be freely transferable on
the books and records of the Company as and to the extent provided in this
Agreement. If a Purchaser provides the Company with an opinion of counsel, in a
generally acceptable form, to the effect that a public sale, assignment or
transfer of all or some of such Purchaser’s Securities may be made without
registration under the Securities Act or the Purchaser provides the Company with
reasonable assurances that such Securities can be sold pursuant to Rule 144
within the limitations of Rule 144, the Company shall permit the transfer, and,
in the case of the Conversion Shares and Warrant Shares, promptly instruct its
transfer agent to issue one or more certificates in such name and in such
denominations as specified by such Purchaser and without any restrictive legend.
The Company acknowledges that a breach by it of its obligations under this
Section 6.9 will cause irreparable harm to the Purchasers by vitiating the
intent and purpose of the transactions contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 6.9 will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 6.9, that
the Purchasers shall be entitled, in addition to all other available remedies,
to an order and/or injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required.

 

6.10          Underlying Shares; Conversion Procedures. The Company shall
reserve and keep available at all times during which the Preferred Shares and
the Warrants remain outstanding, free of preemptive rights, a sufficient number
of shares of Common Stock for the purpose of enabling the Company to issue the
Underlying Shares and Warrants Shares upon conversion of the Preferred Shares
pursuant to the Certificate of Designation and the exercise of the Warrants
pursuant to its terms, respectively. The form of Notice of Conversion included
in the Certificate of Designation set forth the totality of the procedures
required of the Purchasers in order to convert the Preferred Shares. No
additional legal opinion, other information or instructions shall be required of
the Purchasers to convert their Preferred Shares or exercise their Warrants. The
Company shall honor conversions of the Preferred Shares and exercise of
Warrants, respectively, and shall deliver Underlying Shares and Warrant Shares
in accordance with the terms, conditions and time periods set forth in the
Transaction Documents.

 



-22-

 

 

6.11          Rule 506(d) Compliance. If any Purchaser becomes the beneficial
owner of 20% or more of the issuer’s outstanding equity securities, calculated
on the basis of voting power, each such Purchaser will notify the Company in
writing within three days of: (i) the occurrence of any of the “Bad Actor”
disqualifying events described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”) relating to such Purchaser, or (ii)
any event that would, with the passage of time, become a Disqualification Event
relating to such Purchaser.

 

6.12          Limitation on Forward Pricing Transactions. So long as any
Preferred Shares or Warrants are outstanding, the Company shall not prior to the
date that is two years after the Closing Date, enter into any contract,
transaction or arrangement, or agree to enter into any contract, transaction, or
arrangement or issue any security or instrument that provides for, forward
pricing of shares of Common Stock, other than any securities issued under the
Company’s employee compensation plans.

 

7.                  Conditions of Parties’ Obligations.

 

7.1              Conditions of the Purchasers’ Obligations at the Closing. The
obligations of the Purchasers under Section 2 hereof are subject to the
fulfillment, prior to the Closing, of all of the following applicable
conditions, any of which may be waived in whole or in part by the Purchasers in
their absolute discretion. If the following conditions are not satisfied on or
before February 15, 2014 then any Purchaser may terminate this Agreement with
respect to that particular Purchaser upon providing written notice to the
Company.

 

(a)                Representations and Warranties. The representations and
warranties of the Company contained in this Agreement and in any certificate, if
any, or other writing, if any, delivered by the Company pursuant hereto shall be
true and correct on and as of the Closing Date with the same effect as though
such representations and warranties had been made on and as of the Closing Date
(except to the extent expressly made as of an earlier date, in which case as of
such earlier date), except for such representations and warranties that are
qualified by materiality (including by "material" or "Material Adverse Effect"),
which shall be true and correct in all respects and except to the extent that
such representations and warranties expressly relate to an earlier date or
representations and warranties which shall be true and correct as of such date.

 

(b)               Performance. The Company shall have performed and complied in
all material respects with all covenants, agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied by it
on or prior to the Closing Date.

 



-23-

 

 

(c)                Delivery. The Company shall deliver this Agreement duly
executed by the Company and evidence of the filing and acceptance of the
Certificate of Designation from the Secretary of State of Delaware.

 

(d)               Consents and Waivers. The Company shall have obtained all
consents or waivers necessary to execute and perform its obligations under this
Agreement. All corporate and other action and governmental filings necessary for
the Company to effectuate the terms of this Agreement and other agreements and
instruments executed and delivered by the Company in connection herewith shall
have been made or taken by the Company, and no Material Adverse Effect has
occurred with respect to the operation of the Company’s business.

 

(e)                No Material Adverse Effect. Since the date of the latest
audited balance sheet of the Company included in the SEC Reports, no event or
series of events shall have occurred that has had or would reasonably be
expected to have a Material Adverse Effect.

 

(f)                Certificate of Designation of Rights and Preferences. Prior
to the Closing, the Certificate of Designation in the form of Exhibit B attached
hereto shall have been filed with the Secretary of State of Delaware.

 

(g)               Legal Opinion. The Company shall have delivered to each
Purchaser an opinion, dated as of the Closing Date, from Reed Smith LLP, counsel
to the Company, in substantially the form attached hereto as Exhibit C.

 

(h)               Transfer Agent Instructions. The Company shall have delivered
to its transfer agent irrevocable instructions to issue to each Purchaser or in
such nominee name(s) as designated by such Purchaser in writing (i) one or more
certificates representing such Preferred Shares set forth opposite such
Purchaser’s name on Schedule I hereto; provided, however, that if such Purchaser
has indicated to the Company at the time of execution of this Agreement a need
to settle “delivery versus payment”, the Company shall deliver to such Purchaser
or such Purchaser’s designated custodian such original stock certificates to be
acquired by such Purchaser.

 

(i)                 Officer’s Certificate. The Company shall have delivered to
each Purchaser a certificate, dated as of the Closing Date and signed by its
Chief Executive Officer or its Chief Financial Officer, certifying to the
fulfillment of the conditions specified in Sections 7.1(a), (b), (d) and (e).

 

(j)                 Secretary’s Certificate. The Company shall have delivered to
each Purchaser a certificate of the Secretary of the Company, dated as of the
Closing Date, (i) certifying as to the resolutions adopted by the board of
directors of the Company or a duly authorized committee thereof approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, (ii) certifying the current versions of the
certificate or articles of incorporation, as amended, and by-laws, as amended,
of the Company and (iii) certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.

 



-24-

 

 

(k)               Absence of Litigation. No proceeding challenging this
Agreement or the transactions contemplated hereby, or seeking to prohibit,
alter, prevent or materially delay the Closing shall have been instituted or be
pending before any court, arbitrator, governmental body, agency or official.

 

(l)                 No Governmental Prohibition. The sale of the Securities by
the Company shall not be prohibited by or violate any law or governmental order
or regulation.

 

7.2              Conditions of the Company’s Obligations. The obligations of the
Company under Section 2 hereof are subject to the fulfillment prior to or on the
Closing Date of all of the following conditions, any of which may be waived in
whole or in part by the Company: (i) each Purchaser at the Closing shall have
performed all of its obligations hereunder required to be performed by it at or
prior to the Closing, and (ii) the representations and warranties of the
Purchasers at the Closing contained in this Agreement shall be true and correct
at and as of the Closing as if made at and as of the Closing (except to the
extent expressly made as of an earlier date, in which case as of such earlier
date). If the foregoing conditions are not satisfied on or before February 15,
2014, then the Company may terminate this Agreement upon providing written
notice to the Purchasers.

 

8.                  Transfer Restrictions; Restrictive Legend.

 

8.1              Transfer Restrictions. The Purchasers understand that the
Company may, as a condition to the transfer of any of the Securities, require
that the request for transfer be accompanied by an opinion of counsel reasonably
satisfactory to the Company, to the effect that the proposed transfer does not
result in a violation of the Securities Act, unless such transfer is covered by
an effective registration statement or by Rule 144 or Rule 144A under the
Securities Act; provided, however, and consistent with section 6.9, an opinion
of counsel shall not be required for a transfer by a Purchaser that is (A) a
partnership transferring to its partners or former partners in accordance with
partnership interests, (B) a corporation transferring to a wholly owned
subsidiary or a parent corporation that owns all of the capital stock of such
Purchaser, (C) a limited liability company transferring to its members or former
members in accordance with their interest in the limited liability company, (D)
an individual transferring to such Purchaser’s family member or trust for the
benefit of an individual Purchaser, (E) a Purchaser transferring its Securities
to any Affiliate of such Purchaser, in the case of an institutional investor, or
other Person under common management with such Purchaser, or (F) a transfer that
is made pursuant to a bona fide gift to a third party; provided, further, that
(i) if effected before the effective date of the Registration Statement or at a
time when the Securities transferred are eligible for resale pursuant to Section
4(a)(1) of the Securities Act (including by virtue of the safe harbor provisions
of Rule 144) or when the Securities do not bear the legend set forth below, the
transferee in each case agrees to be subject to the restrictions in this Section
8 and provides the Company with a representation letter containing substantially
the same representations and warranties in Sections 4.2, 4.3, 4.4, 4.5, 4.6,
4.7, 4.8 and 4.9 hereof, (ii) the Company in good faith satisfies itself that
the transfer is exempt from, or not subject to, the registration and
prospectus-delivery requirements of the Securities Act and (iii) in the case of
transferees that are partners or limited liability company members, the transfer
is for no consideration. It is understood that the certificates evidencing the
Securities may bear substantially the following legend, except as provided in
Section 8.2:

 



-25-

 

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR APPLICABLE STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A OF SUCH ACT.”

 

8.2              Unlegended Certificates. The Company shall, at its sole
expense, upon appropriate notice from any Purchaser stating that Registerable
Securities have been sold pursuant to an effective Registration Statement,
timely prepare and deliver certificates representing the Securities to be
delivered to a transferee pursuant to the Registration Statement, which
certificates shall be free of any restrictive legends and in such denominations
and registered in such names as such Purchaser may request. Further, the Company
shall, at its sole expense, cause its legal counsel or other counsel
satisfactory to the transfer agent (i) while the Registration Statement is
effective, to issue to the transfer agent a “blanket” legal opinion to allow
sales without restriction pursuant to the effective Registration Statement and
(ii) provide all other opinions as may reasonably be required by the transfer
agent in connection with the removal of legends. A Purchaser may request that
the Company remove, and the Company agrees to authorize the removal of, any
legend from such Securities, following the delivery by a Purchaser to the
Company or the Company’s transfer agent of a legended certificate representing
such Securities (i) following any sale of such Securities pursuant to Rule 144,
(ii) if such Securities are eligible for sale under Rule 144(b)(1), or (iii)
following the time a legend is no longer required with respect to such
Securities. If a legend is no longer required pursuant to the foregoing, the
Company will no later than three (3) Business Days following the delivery by a
Purchaser to the Company or the Company’s transfer agent of a legended
certificate representing such Securities deliver or cause to be delivered to
such Purchaser a certificate representing such Securities that is free from all
restrictive legends. Certificates for Securities free from all restrictive
legends may be transmitted by the Company’s transfer agent to the Purchasers by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company (“DTC”) as directed by such Purchaser. The Company warrants that the
Securities shall be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement. If a Purchaser effects a
transfer of the Securities in accordance with Section 8.1, the Company shall
permit the transfer and shall promptly instruct its transfer agent to issue one
or more certificates or credit shares to the applicable balance accounts at DTC
in such name and in such denominations as specified by such Purchaser to effect
such transfer. Each Purchaser hereby agrees that the removal of the restrictive
legend pursuant to this Section 8.2 is predicated upon the Company’s reliance
that such Purchaser will sell any such Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom.

 



-26-

 

 

9.                  Registration, Transfer and Substitution of Certificates for
Securities.

 

9.1              Stock Register; Ownership of Securities. The Company will keep
at its principal office, or cause its transfer agent to keep, a register in
which the Company will provide for the registration of transfers of the
Securities. The Company may treat the Person in whose name any of the Securities
are registered on such register as the owner thereof and the Company shall not
be affected by any notice to the contrary. All references in this Agreement to a
“holder” of any Securities shall mean the Person in whose name such Securities
are at the time registered on such register.

 

9.2              Replacement of Certificates. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificate representing any of the Securities, and, in the
case of any such loss, theft or destruction, upon delivery of an indemnity
agreement and surety bond reasonably satisfactory to the Company or, in the case
of any such mutilation, upon surrender of such certificate for cancellation at
the office of the Company maintained pursuant to Section 9.1 hereof, the Company
at its expense will execute and deliver, in lieu thereof, a new certificate
representing such Security, of like tenor.

 

10.              Registration Rights of Purchasers.

 

10.1          Mandatory Registration. The Company shall prepare, and, as soon as
practicable but in no event later than 90 days after the Closing Date (the
“Filing Deadline”), file with the Commission a Registration Statement under the
Act on an appropriate form covering the resale of the full amount of the
Underlying Shares and the Warrant Shares (including any securities into or for
which the foregoing securities have been converted or exchanged, and any
security issued with respect thereto upon any stock dividend, split or similar
event, the “Registrable Securities”). The Company shall use its commercially
reasonable efforts to have the Registration Statement become effective under the
Securities Act as soon as practicable, but in no event later than the date (the
“Effectiveness Deadline”), which shall be either (i) in the event that the staff
of the Commission (the “Staff”) does not review the Registration Statement, 105
days after the Closing Date, or (ii) in the event that the Commission reviews
the Registration Statement, 150 days after the Closing Date (but in any event,
no later than three Business Days from the date the Staff indicates that it has
no further comments on the Registration Statement).

 

Subject to any comments from the Staff, such Registration Statement shall
include the plan of distribution attached hereto as Exhibit A; provided,
however, that no Purchaser shall be named as an “underwriter” in the
Registration Statement without the Purchaser’s prior written consent. Such
Registration Statement also shall cover pursuant to Rule 416 such indeterminate
number of additional shares of Common Stock due to changes in the number of
shares of Common Stock issuable upon conversion of the Preferred Shares
resulting from changes in the Conversion Price pursuant to the terms of the
Certificate of Designation. Such Registration Statement shall not include
securities other than the Registrable Securities without the prior written
consent of the Required Holders.

 



-27-

 

 

10.2          Rule 415; Cutback. If at any time the Staff takes the position
that the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the Securities Act or requires any Purchaser to be
named as an “underwriter”, the Company shall use its reasonable best efforts to
persuade the Staff that the offering contemplated by the Registration Statement
is a valid secondary offering and not an offering “by or on behalf of the
issuer” as defined in Rule 415 and that none of the Purchasers is an
“underwriter”. In the event that, despite the Company’s reasonable best efforts
and compliance with the terms of this Section 10.2, the Staff refuses to alter
its position, the Company shall (i) remove from the Registration Statement such
portion of the Registrable Securities (the “Cut Back Shares”) and/or (ii) agree
to such restrictions and limitations on the registration and resale of the
Registrable Securities as the Staff may require to assure the Company’s
compliance with the requirements of Rule 415 (collectively, the “SEC
Restrictions”); provided, however, that the Company shall not agree to name any
Purchaser as an “underwriter” in such Registration Statement without the prior
written consent of such Purchaser. Any cut-back imposed on the Purchasers
pursuant to this Section 10.2 shall be allocated among the Purchasers on a pro
rata basis (after giving effect to the conversion in full of the Preferred
Shares notwithstanding any limitation on conversion contained in the Certificate
of Designation), unless the SEC Restrictions otherwise require or provide or the
Purchasers otherwise agree. No liquidated damages shall accrue as to any Cut
Back Shares until such date as the Company is able to effect the registration of
such Cut Back Shares in accordance with any SEC Restrictions (such date, the
“Restriction Termination Date” of such Cut Back Shares). In furtherance of the
foregoing, each Purchaser shall provide the Company with prompt written notice
of its sale of substantially all of the Registrable Securities under the
Registration Statement such that the Company will be able to file one or more
additional registration statements covering the Cut Back Shares. From and after
the Restriction Termination Date applicable to any Cut Back Shares, all of the
provisions of this Section 10 (including the liquidated damages provisions)
shall again be applicable to such Cut Back Shares; provided, however, that (i)
the Filing Deadline for the Registration Statement including such Cut Back
Shares shall be twenty (20) Business Days after such Restriction Termination
Date, and (ii) the Effectiveness Deadline with respect to such Cut Back Shares
shall be the 90th day immediately after the Restriction Termination Date or the
150th day if the Staff reviews such Registration Statement (but in any event no
later than three Business Days from the date the Staff indicates it has no
further comments on such Registration Statement).

 

10.3          Piggy Back Registration Rights. If there is no Registration
Statement covering the Registrable Securities in effect as of the Effectiveness
Deadline, or if an effective Registration Statement covering the Registrable
Securities fails to remain effective any time after the Effectiveness Deadline,
then, if the Company, at any time subject to the last sentence of this Sction
10.3, proposes to register any of its securities under the Securities Act in
connection with the public offering of such securities solely for cash (other
than a registration on Form S-4, Form S-8 or any form which does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities), the
Company shall, each such time, promptly give each Purchaser written notice of
such registration (the “Piggy-Back Notice”). Upon the written request of any
Purchaser, given within twenty (20) days after such Purchaser’s receipt of such
Piggy-Back Notice from the Company, the Company shall, subject to the provisions
of this section, include in a registration statement filed with the Commission
under the Securities Act all of the Registrable Securities that the Purchaser
has requested to be registered; provided, however, that if the managing
underwriter of the subject proposed offering objects in writing to the inclusion
of any Registrable Securities in the subject registration statement on the
grounds that in its opinion such inclusion would materially adversely affect the
distribution of all such securities or the price per share paid in such
offering, the Company (subject to any other obligations existing on the date
hereof to include shares) shall include in such registration the number of
shares proposed to be registered by the Company and the Purchasers before
including any other securities in the registration and, if additional reduction
in the number of securities being registered is necessary, the Company shall
include in such registration first, all shares proposed to be registered by the
Company and second, a pro rata portion of such shares of the Purchaser based on
the number of shares originally proposed to be registered by each such
Purchaser. The rights granted pursuant to this Section 10.3 shall terminate upon
the earliest of (i) the sale of all Registrable Shares pursuant to a
Registration Statement, (ii) the sale of all Registrable Shares pursuant to Rule
144, or (iii) when all Registrable Securities are eligible to be sold pursuant
to Rule 144 without any volume limitations.

 



-28-

 

 

 

10.4          Related Obligations. At such time as the Company is obligated to
file a Registration Statement with the Commission pursuant to Section 10.1
hereof, the Company will use commercially reasonable efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof, and, pursuant thereto, the Company shall have the
following obligations:

 

(a)                The Company shall submit to the Commission, within three
Business Days after the Company learns that no review of a particular
Registration Statement will be made by the Staff or that the Staff has no
further comments on a particular Registration Statement, as the case may be, a
request for acceleration of effectiveness of such Registration Statement to a
time and date not later than two Business Days after the submission of such
request. The Company shall keep each Registration Statement effective pursuant
to Rule 415 at all times with respect to each Purchaser’s Registrable Securities
until the earlier of (i) the date as of which such Purchaser may sell all of the
Registrable Securities covered by such Registration Statement under Rule 144
without volume or manner of sale restrictions and without the requirement for
the Company to be in compliance with the current public information requirements
under Rule 144(c)(1) (or any successor thereto) promulgated under the Securities
Act or (ii) the date on which the such Purchaser shall have sold all of the
Registrable Securities pursuant to such Registration Statement (the
“Registration Period”). The Company shall ensure that each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading.

 



-29-

 

 

(b)               The Company shall prepare and file with the Commission such
amendments (including post-effective amendments) and supplements to a
Registration Statement and the prospectus used in connection with such
Registration Statement, which prospectus is, to the extent required, to be filed
pursuant to Rule 424 promulgated under the Securities Act, as may be necessary
to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
Securities Act and SEC regulations with respect to timely amendments and
disclosures and the disposition of all Registrable Securities of the Company
covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement.

 

(c)                Upon request of a Purchaser, the Company shall furnish to
such Purchaser without charge, (i) promptly after the Registration Statement
including such Purchaser’s Registrable Securities is prepared and filed with the
Commission, at least one copy of such Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by the Purchaser, all
exhibits and each preliminary prospectus, (ii) upon the effectiveness of any
Registration Statement, 10 copies of the prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as the Purchaser may reasonably request) and (iii) such other
documents, including copies of any preliminary or final prospectus, as the
Purchaser may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities.

 

(d)               The Company shall notify the Purchasers in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, promptly prepare a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission, and upon request deliver 10 copies of such supplement or amendment to
the Purchasers (or such other number of copies as the Purchasers may reasonably
request). Unless such information is publicly available, the Company shall also
promptly notify the Purchasers in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to the Purchasers by
facsimile or email on the same day of such effectiveness), (ii) of any request
by the Commission for amendments or supplements to a Registration Statement or
related prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.

 



-30-

 

 

(e)                The Company shall use commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Purchaser who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of notice of the initiation or threat of any proceeding for such
purpose.

 

(f)                If a Purchaser is required under applicable securities law to
be described in the Registration Statement as an underwriter, at the reasonable
request of the Purchaser, the Company shall furnish to the Purchaser, on the
date of the effectiveness of the Registration Statement and thereafter from time
to time on such dates as the Purchaser may reasonably request (i) a letter,
dated such date, from the Company’s independent certified public accountants in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
Purchaser, and (ii) an opinion, dated as of such date, of counsel representing
the Company for purposes of such Registration Statement, in form, scope and
substance as is customarily given in an underwritten public offering, addressed
to the Purchaser.

 

(g)               If a Purchaser is required under applicable securities law to
be described in the Registration Statement as an underwriter, upon the written
request of the Purchaser in connection with the Purchaser’s due diligence
requirements, if any, the Company shall make available for inspection by (i) the
Purchaser and its legal counsel and (ii) one firm of accountants or other agents
retained by the Purchaser (collectively, the “Inspectors”), all pertinent
financial and other records, and pertinent corporate documents and properties of
the Company (collectively, the “Records”), as shall be reasonably deemed
necessary by each Inspector solely for the purpose of establishing a due
diligence defense under underwriter liability under the Securities Act, and
cause the Company’s officers, directors and employees to supply all information
which any Inspector may reasonably request; provided, however, that each
Inspector shall agree to hold in strict confidence and shall not make any
disclosure (except to the Purchaser) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or related prospectus or is otherwise required under the
Securities Act, (b) the release of such Records is ordered pursuant to a final,
non-appealable subpoena or order from a court or government body of competent
jurisdiction, or (c) the information in such Records has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other agreement. The Purchaser agrees that it shall, upon learning that
disclosure of such Records is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt notice to the Company
and allow the Company, at its expense, to undertake appropriate action to
prevent disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and any Purchaser) shall be deemed to limit the Purchaser’s ability
to sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.

 



-31-

 

 

(h)               The Company shall hold in confidence and not make any
disclosure of information concerning the Purchasers provided to the Company
unless (i) disclosure of such information is necessary to comply with federal or
state securities laws, (ii) the disclosure of such information is necessary to
avoid or correct a misstatement or omission in any Registration Statement, (iii)
the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. Should the Company intend to disclose any such information it shall
first notify the affected Purchaser(s) incompliance with applicable privacy laws
and regulations. The Company agrees that it shall, upon learning that disclosure
of such information concerning any Purchaser is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Purchaser and allow such Purchaser, at such Purchaser’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

 

(i)                 The Company shall cooperate with the Purchasers and, to the
extent applicable, facilitate the timely preparation and delivery of
certificates (not bearing any restrictive legend) representing the Registrable
Securities to be offered pursuant to a Registration Statement and enable such
certificates to be in such denominations or amounts, as the case may be, as the
Purchasers may reasonably request and registered in such names as the Purchasers
may request.

 

(j)                 If requested by a Purchaser, the Company shall (i) as soon
as practicable incorporate in a prospectus supplement or post-effective
amendment such information as the Purchaser reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) as soon as practicable make all required filings of
such prospectus supplement or post-effective amendment after being notified of
the matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement if reasonably requested by the Purchaser.

 



-32-

 

 

(k)               The Company shall use commercially reasonable efforts to cause
the Registrable Securities covered by a Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

 

(l)                 The Company shall otherwise use commercially reasonable
efforts to comply with all applicable rules and regulations of the Commission in
connection with any registration hereunder.

 

(m)             Within two Business Days after a Registration Statement that
covers Registrable Securities becomes effective under the Securities Act, the
Company shall deliver to the transfer agent for such Registrable Securities
(with copies to the Purchasers) confirmation that such Registration Statement
has become effective under the Securities Act.

 

(n)               Notwithstanding anything to the contrary herein, at any time
after the Effective Date, the Company may delay the disclosure of material,
non-public information concerning the Company the disclosure of which at the
time is not, in the good faith opinion of the Board of Directors and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify the Purchasers in writing of the existence of
material, non-public information giving rise to a Grace Period (provided that in
each notice the Company will not disclose the content of such material,
non-public information to the Purchasers) and the date on which the Grace Period
will begin, and (ii) notify the Purchasers in writing of the date on which the
Grace Period ends; and, provided further, that the Grace Periods shall not
exceed an aggregate of 30 Trading Days during any 365-day period and the first
day of any Grace Period must be at least 15 days after the last day of any prior
Grace Period (each, an “Allowable Grace Period”). For purposes of determining
the length of a Grace Period above, the Grace Period shall begin on and include
the date the Purchasers receive the notice referred to in clause (i) and shall
end on and include the later of the date the Purchasers receive the notice
referred to in clause (ii) and the date referred to in such notice. The
provisions of Section 10.4(e) hereof shall not be applicable during the period
of any Allowable Grace Period. Upon expiration of the Grace Period, the Company
shall again be bound by the first sentence of Section 10.4(d) with respect to
the information giving rise thereto unless such material, non-public information
is no longer applicable. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of any Purchaser in accordance with the terms of this Agreement in
connection with any sale of Registrable Securities with respect to which a
Purchaser has entered into a contract for sale, and delivered a copy of the
prospectus included as part of the applicable Registration Statement (unless an
exemption from such prospectus delivery requirement exists), prior to the
Purchaser’s receipt of the notice of a Grace Period and for which the Purchaser
has not yet settled.

 



-33-

 

 

(o)               Neither the Company nor any Subsidiary or affiliate thereof
shall identify any Purchaser as an underwriter in any public disclosure or
filing with the Commission or any applicable Trading Market without the prior
written consent of such Purchaser, and any Purchaser being deemed an underwriter
by the Commission shall not relieve the Company of any obligations it has under
this Agreement.

 

10.5          Obligations of the Purchasers.

 

(a)                At least five (5) Business Days prior to the first
anticipated filing date of a Registration Statement, the Company shall notify
each Purchaser in writing of any information the Company requires from such
Purchaser in order to have that Purchaser’s Registrable Securities included in
such Registration Statement. It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Purchaser
that the Purchaser shall furnish to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect the effectiveness of the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request.

 

(b)               Each Purchaser, by its acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless the Purchaser has notified the Company in writing of
the Purchaser’s election to exclude all of the Purchaser’s Registrable
Securities from such Registration Statement.

 

(c)                Each Purchaser agrees that, upon receipt of any notice from
the Company of the happening of any event of the kind described in Section
10.4(e) or the first sentence of 10.4(d), the Purchaser will immediately
discontinue disposition of Registrable Securities pursuant to any Registration
Statement(s) covering such Registrable Securities until the Purchaser’s receipt
of the copies of the supplemented or amended prospectus contemplated by Section
10.4(e) or the first sentence of 10.4(d) or receipt of notice that no supplement
or amendment is required. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of the Purchaser in accordance with the terms of this Agreement in
connection with any sale of Registrable Securities with respect to which the
Purchaser has entered into a contract for sale prior to the Purchaser’s receipt
of a notice from the Company of the happening of any event of the kind described
in Section 10.4(e) or the first sentence of 10.4(d) and for which the Purchaser
has not yet settled.

 



-34-

 

 

(d)               Each Purchaser covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
or an exemption therefrom (including, without limitation, Rule 172 under the
Securities Act) in connection with sales of Registrable Securities pursuant to
the Registration Statement.

 

10.6          Expenses of Registration. All reasonable expenses incurred in
connection with registrations, filings or qualifications pursuant to Section 10,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, and fees and disbursements of counsel for
the Company, shall be paid by the Company.

 

10.7          Reports under the Exchange Act. With a view to making available to
the Purchasers the benefits of Rule 144 promulgated under the Securities Act or
any other similar rule or regulation of the Commission that may at any time
permit the Purchasers to sell securities of the Company to the public without
registration (“Rule 144”), the Company agrees to:

 

(a)                make and keep “current public information” “available,” as
those terms are understood and defined in Rule 144, during the Reporting Period;

 

(b)               file with the Commission in a timely manner all reports and
other documents required of the Company under the Exchange Act; and

 

(c)                furnish to the Purchasers so long as any Purchaser owns
Registrable Securities, promptly upon request during the Reporting Period, (i) a
written statement by the Company, if true, that it has complied with the
reporting requirements of Rule 144, the Securities Act and the Exchange Act,
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company and (iii) such other
information as may be reasonably requested to permit the Purchasers to sell such
securities pursuant to Rule 144 without registration.

 

The provisions of this Section 10.7 shall survive the termination of this
Agreement.

 

10.8          Assignment of Registration Rights. The rights under Section 10
shall be automatically assignable by a Purchaser to any transferee of all or any
portion of the Purchaser’s Registrable Securities if: (i) the Purchaser agrees
in writing with the transferee or assignee to assign such rights and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the Securities Act
or applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of this Agreement.

 



-35-

 

 

10.9          Indemnification.

 

(a)                Company Indemnification. The Company will indemnify each
Purchaser who holds Registrable Securities (if Registrable Securities held by
such Purchaser are included in the securities as to which such registration is
being effected), each of its officers and directors, partners, members and each
person controlling such Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, against all expenses, claims,
losses, damages or liabilities (or actions in respect thereof), including any of
the foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on (A) any untrue statement (or alleged untrue
statement) of a material fact contained in any Registration Statement,
prospectus, offering circular or other document (including, without limitation,
any “free writing prospectus” (as defined in Rule 405 under the Securities Act)
authorized by the Company for use in connection with such Registration
Statement), or any amendment or supplement thereto, incident to any such
Registration Statement, or based on any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, or (B) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, state securities laws or any rule or
regulation promulgated under such laws applicable to the Company in connection
with any such registration, and in each case, the Company will reimburse each
such Purchaser, each of its officers and directors, partners, members and each
person controlling such Purchaser, for any legal and any other expenses
reasonably incurred, as such expenses are incurred, in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, provided that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based on (X) any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with written information
furnished to the Company by an instrument duly executed by such Purchaser or
controlling person, and stated to be specifically for use therein, (Y) the use
by a Purchaser of an outdated or defective prospectus after the Company has
notified such Purchaser in writing that the prospectus is outdated or defective
or (Z) a Purchaser’s (or any other indemnified person’s) failure to send or give
a copy of the prospectus or supplement (as then amended or supplemented), if
required (and not exempted, including pursuant to Rule 172 under the Securities
Act (or any successor rule)) to the Persons asserting an untrue statement or
omission or alleged untrue statement or omission at or prior to the written
confirmation of the sale of Registrable Securities.

 



-36-

 

 

(b)               Purchaser Indemnification. Each Purchaser holding Registrable
Securities will, if Registrable Securities held by such Purchaser are included
in the securities as to which such registration is being effected, severally and
not jointly, indemnify the Company, each of its directors and officers, other
holders of the Company’s securities covered by such Registration Statement, each
person who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, and each such holder, each of
its officers and directors and each person controlling such holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on: (A) any untrue statement (or alleged untrue
statement) of a material fact contained in any such Registration Statement,
prospectus, offering circular or other document, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, to the extent, and only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such Registration Statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company in an instrument or
other written communication duly executed by such Purchaser and stated to be
specifically for use therein, or (B) any violation by such Purchaser in
connection with the disposition of such Purchaser’s Registrable Securities, of
the Securities Act, the Exchange Act, state securities laws or any rule or
regulation promulgated under such laws applicable to such Purchaser, and in each
case, such Purchaser will reimburse the Company, each other holder, and
directors, officers, persons, underwriters or control persons of the Company and
the other holders for any legal or any other expenses reasonably incurred, as
such expenses are incurred, in connection with investigating or defending any
such claim, loss, damage, liability or action; provided, that the indemnity
agreement contained in this Subsection 10.9(b) shall not apply to amounts paid
in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of such indemnifying Purchaser (which
consent shall not be unreasonably withheld or delayed). The liability of any
Purchaser for indemnification under this Section 10.9(b) in its capacity as a
seller of Registrable Securities shall not exceed the amount of net proceeds to
such Purchaser of the securities sold in any such registration.

 



-37-

 

 

(c)                Notice and Procedure. Each party entitled to indemnification
under this Section 10.9 (the “Indemnified Party”) shall give written notice to
the party required to provide indemnification (the “Indemnifying Party”)
promptly after such Indemnified Party has actual knowledge of any claim as to
which indemnity may be sought, and shall permit the Indemnifying Party to assume
the defense of any such claim or any litigation resulting therefrom, provided
that counsel for the Indemnifying Party, who shall conduct the defense of such
claim or litigation, shall be approved by the Indemnified Party (whose approval
shall not unreasonably be withheld), and the Indemnified Party may participate
in such defense at such party’s expense, and provided further that the failure
of any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement unless the failure to
give such notice is materially prejudicial to an Indemnifying Party’s ability to
defend such action and provided, further, that the Indemnifying Party shall not
assume the defense for matters as to which there is a conflict of interest or
there are separate and different defenses. No Indemnifying Party, in the defense
of any such claim or litigation, shall, except with the consent of each
Indemnified Party (whose consent shall not be unreasonably withheld), consent to
entry of any judgment or enter into any settlement unless such judgment or
settlement (x) includes, as an unconditional term thereof, the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation; and (y) does not include any admission
of fault or culpability or a failure to act by or on behalf of such Indemnified
Party.

 

(d)               Contribution. If the indemnification provided for in this
Section 10.9 is held by a court of competent jurisdiction to be unavailable to
an Indemnified Party with respect to any losses, claims, damages, expenses or
liabilities referred to herein, the Indemnifying Party, in lieu of indemnifying
such Indemnified Party thereunder, shall to the extent permitted by applicable
law contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party, on the one
hand, and of the Indemnified Party, on the other, in connection with the untrue
statement or omission or alleged untrue statement or omission that resulted in
such loss, claim, damage, expense or liability, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by a court of law by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; provided, that in no event
shall any contribution by a Purchaser hereunder exceed the amount of net
proceeds to such Purchaser of the securities sold in any such registration, less
the amount of any damages that such Purchaser has otherwise been required to pay
by reason of such untrue statement or omission or alleged untrue statement or
omission. The amount paid or payable by a party as a result of any loss, claim,
damage, expense or liability shall be deemed to include, subject to the
limitations set forth in this Agreement, any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 10.9 was available
to such party in accordance with its terms. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Purchasers’ obligations to contribute pursuant
to this Section 10.9(d) are several and not joint.

 



-38-

 

 

10.10      Survival. The obligations of the Company and the Purchasers under
this Section 10 shall survive completion of any offering of Registrable
Securities in a Registration Statement and the termination of this Agreement.
The indemnity and contribution agreements contained in Section 10.9 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of other remedies or
causes of action that the parties may have under this Agreement.

 

11.              Definitions. Unless the context otherwise requires, the terms
defined in this Section 11 shall have the meanings specified for all purposes of
this Agreement; provided, however, that capitalized terms that are not otherwise
defined herein shall have the meanings given to such terms in the Certificate of
Designation. All accounting terms used in this Agreement, whether or not defined
in this Section 11, shall be construed in accordance with GAAP. If the Company
has one or more Subsidiaries, such accounting terms shall be determined on a
consolidated basis for the Company and each of its Subsidiaries, and the
financial statements and other financial information to be furnished by the
Company pursuant to this Agreement shall be consolidated and presented with
consolidating financial statements of the Company and each of its Subsidiaries.

 

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.

 

“Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of Delaware, in
the form of Exhibit B attached hereto.

 

“Effective Date” means the date the Registration Statement pursuant to Section
10 has becomes effective under the Securities Act.

 

“Encumbrances” means a lien, claim, judgment, charge, mortgage, security
interest, pledge, escrow, equity or other encumbrance other than restrictions
pursuant to any applicable state or federal securities laws.

 



-39-

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means U.S. generally accepted accounting principles consistently applied.

 

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority, self-regulatory organization or
instrumentality thereof, or any court, judicial, administrative or arbitral body
or public or private tribunal.

 

“Indebtedness” means (1) all indebtedness for borrowed money, (2) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business), (3) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (4) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (5) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (6) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease, (7)
all indebtedness referred to in clauses (1) through (6) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (8) all contingent obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (1) through (7)
above.

 

“Lien” means any mortgage, lien, pledge, charge, security interest or other
similar encumbrance upon or in any property or assets (including accounts and
contract rights).

 

“Material Adverse Effect” means any (i) adverse effect on the reservation,
issuance, delivery or validity of the Securities, as applicable, or the
transactions contemplated hereby or on the ability of the Company to perform its
obligations under this Agreement, or (ii) material adverse effect on the
condition (financial or otherwise), prospects, properties, assets, liabilities,
business or operations of the Company and its Subsidiaries, taken as a whole.

 

“Material Contract” means all written and oral contracts, agreements, deeds,
mortgages, leases, subleases, licenses, instruments, notes, commitments,
commissions, undertakings, arrangements and understandings (i) which by their
terms involve, or would reasonably be expected to involve, aggregate payments by
or to the Company or any Subsidiary during any twelve month period in excess of
$250,000, (ii) the breach of which by the Company or any Subsidiary would
reasonably be expected to have a Material Adverse Effect, or (iii) which are
required to be filed as exhibits by the Company with the Commission pursuant to
Items 601(b)(1), 601(b)(2), 601(b)(4), 601(b)(9) or 601(b)(10) of Regulation S-K
promulgated by the Commission.

 



-40-

 

 

“Person” means and includes all natural persons, corporations, business trusts,
associations, companies, partnerships, joint ventures, limited liability
companies and other entities and governments and agencies and political
subdivisions.

 

“Permitted Indebtedness” means (1) Indebtedness existing on the Closing Date and
disclosed in the SEC Reports, (2) Purchase Money Indebtedness, (3) Indebtedness
to trade creditors incurred in the ordinary course of business, and (4)
extensions, refinancings and renewals of any items of Permitted Indebtedness in
clauses (1) and (2) hereof, provided that the principal amount is not increased,
other than by their existing terms, or the terms modified to impose more
burdensome terms upon Company and such Indebtedness shall not be secured by any
additional collateral.

 

“Permitted Liens” means any Lien disclosed in an SEC Report and: (1) any Lien
for taxes not yet due or delinquent or being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, (2) any statutory Lien arising in the ordinary course of
business by operation of law with respect to a liability that is not yet due or
delinquent, (3) any Lien created by operation of law, such as materialmen’s
liens, mechanics’ liens and other similar liens, arising in the ordinary course
of business with respect to a liability that is not yet due or delinquent or
that are being contested in good faith by appropriate proceedings, (4) Liens (a)
upon or in any equipment acquired or held by the Company or any of its
Subsidiaries to secure the purchase price of such equipment or indebtedness
incurred solely for the purpose of financing the acquisition or lease of such
equipment, or (b) existing on such equipment at the time of its acquisition,
provided that the Lien is confined solely to the property so acquired and
improvements thereon, and the proceeds of such equipment, (5) Liens incurred in
connection with the extension, renewal or refinancing of the indebtedness
secured by Liens of the type described in clauses (1) through (4) above,
provided that any extension, renewal or replacement Lien shall be limited to the
property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced does not increase, (7)
leases, subleases, licenses and sublicenses granted to others in the ordinary
course of the Company’s business, not interfering in any material respect with
the business of the Company and its Subsidiaries taken as a whole, and (8) Liens
in favor of customs and revenue authorities arising as a matter of law to secure
payments of custom duties in connection with the importation of goods.

 

“Preferred Shares” means the up to 40,000 shares of the Company’s Series A
Convertible Preferred Stock, $0.01 par value, issued hereunder having the
rights, preferences and privileges set forth in the Certificate of Designation,
in the form of Exhibit B hereto.

 

“Pro Rata Interest” of a Purchaser means the number of Underlying Shares,
relative to the total number of Underlying Shares of Preferred Shares, being
sold hereunder, as reflected on Schedule I attached hereto.

 



-41-

 

 

“Purchase Money Indebtedness” means Indebtedness, incurred at the time of, or
within 30 days after, the acquisition of any fixed assets for the purpose of
financing all or any part of the acquisition cost thereof.

 

“Purchaser” has the meaning assigned to it in the introductory paragraph of this
Agreement and shall include any Affiliates of the Purchaser.

 

“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act pursuant to Section 10
hereof.

 

“Reporting Period” means the period commencing on the Closing Date and ending on
the earlier of (i) the date as of which the Purchasers may sell all of the
Securities under Rule 144 without volume or manner of sale restrictions and
without the requirement for the Company to be in compliance with the current
public information requirements under Rule 144(c)(1) (or any successor thereto)
promulgated under the Securities Act and (ii) the date on which the Purchasers
shall have sold all of the Securities pursuant to a Registration Statement or
pursuant to Rule 144.

 

“Required Holders” means (i) prior to the Closing, (A) the Purchasers agreeing
to invest at least 66% of the amount invested by all the Purchasers pursuant to
this Agreement and (B) those certain designated stockholders agreed upon and
disclosed in a side letter between the Company and Purchaser, and (ii) from and
after the Closing, (A) the Purchasers beneficially owning (as determined
pursuant to Rule 13d-3 under the Exchange Act but without giving effect to any
limitation on the conversion of the Preferred Shares included in the Certificate
of Designation) at least 66% of the Preferred Shares issued to them pursuant to
this Agreement and (B) those certain designated stockholders agreed upon and
disclosed in a side letter between the Company and Purchaser.

 

“Subsidiary” means any corporation, association trust, limited liability
company, partnership, joint venture or other business association or entity (i)
at least 50% of the outstanding voting securities of which are at the time owned
or controlled directly or indirectly by the Company or (ii) with respect to
which the Company possesses, directly or indirectly, the power to direct or
cause the direction of the affairs or management of such Person.

 

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided, that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time).

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange or the OTC Markets Group Inc.

 

“Transaction Documents” means this Agreement, the Certificate of Designation,
the Warrants and all exhibits and schedules thereto and hereto and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 



-42-

 

 

12.              Enforcement.

 

12.1          Cumulative Remedies. None of the rights, powers or remedies
conferred upon the Purchasers on the one hand or the Company on the other hand
shall be mutually exclusive, and each such right, power or remedy shall be
cumulative and in addition to every other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.

 

12.2          No Implied Waiver. Except as expressly provided in this Agreement,
no course of dealing between the Company and the Purchasers or any other holder
of shares of Common Stock and no delay in exercising any such right, power or
remedy conferred hereby or now or hereafter existing at law in equity, by
statute or otherwise, shall operate as a waiver of, or otherwise prejudice, any
such right, power or remedy.

 

13.              Non-Public Information. Except with respect to the material
terms and conditions of the transactions contemplated by the Transaction
Documents, which shall be publicly disclosed by the Company in the press release
to be issued, or 8-K Filing to be filed, pursuant to Section 6.7 herein, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have entered into a written agreement with
the Company regarding the confidentiality and use of such information. The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

 

14.              Miscellaneous.

 

14.1          Waivers and Amendments. Upon the approval of the Company and the
written consent of the Required Holders, the obligations of the Company and the
rights of any Purchasers under this Agreement may be waived (either generally or
in a particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely). Neither this Agreement, nor any
provision hereof, maybe changed, waived, discharged or terminated orally or by
course of dealing, but only by an instrument in writing executed by the Company
and the Required Holders.

 

14.2          Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed delivered (a) when
delivered, if delivered personally, (b) four Business Days after being sent by
registered or certified mail, return receipt requested, postage prepaid; (c) one
Business Day after being sent via a reputable nationwide overnight courier
service guaranteeing next business day delivery, or (d) when receipt is
acknowledged, in the case of facsimile or email, in each case to the intended
recipient as set forth below, with respect to the Company, and to the addresses
set forth on the signature pages hereto with respect to the Purchasers.

 

If to the Company:

 

Skyline Medical Inc.

2915 Commers Drive, Suite 900

 



-43-

 

 

Eagan, Minnesota 55121

Attention: Chief Executive Officer

Facsimile No.: 651-389-4807

Email: jkornberg@skylinemedical.com

 

with a copy to:

 

Reed Smith LLP

599 Lexington Avenue

New York, NY 10022

Attention: Jeffrey Legault

Facsimile No.: 212.521.5450

Email: jlegault@reedsmith.com

 

or at such other address as the Company or each Purchaser each may specify by
written notice to the other parties hereto in accordance with this Section 14.2.

 

14.3          No Waivers. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

14.4          Successors and Assigns. All the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective parties hereto, the successors and permitted assigns of each
Purchaser and the successors of the Company, whether so expressed or not. None
of the parties hereto may assign its rights or obligations hereof without the
prior written consent of the Company, except as provided in Section 10.8 and
except that a Purchaser may, without the prior consent of the Company, assign
its rights to purchase the Securities hereunder to any of its Affiliates
(provided such Affiliate agrees to be bound by the terms of this Agreement and
makes the same representations and warranties set forth in Section 4 hereof).
Except as otherwise provided herein, this Agreement shall not inure to the
benefit of or be enforceable by any Person not a party hereto.

 

14.5          Headings. The headings of the Sections and paragraphs of this
Agreement have been inserted for convenience of reference only and do not
constitute a part of this Agreement.

 

14.6          Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York without regard to
its conflict of law principles.

 

14.7          Jurisdiction. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby may be brought in any
federal or state court located in the City of New York and State of New York,
and each of the parties hereby consents to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 14.2 shall be deemed
effective service of process on such party.

 



-44-

 

 

14.8          Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
with the same effect as if all parties had signed the same document. All such
counterparts (including counterparts delivered by facsimile or other electronic
format) shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

 

14.9          Entire Agreement. This Agreement including all Exhibits and other
documents executed and delivered by the parties in connection with the Closing
hereunder contain the entire agreement among the parties hereto with respect to
the subject matter hereof and thereof and, except as set forth below, such
agreements supersede and replace all other prior agreements, written or oral,
among the parties hereto with respect to the subject matter hereof and thereof.
Notwithstanding the foregoing, this Agreement shall not supersede any
confidentiality or other non-disclosure agreements that may be in place between
the Company and any Purchaser.

 

14.10      Severability. If any provision of this Agreement shall be found by
any court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

 

*            *            *

 

-45-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the day and year first written above.

 

  THE COMPANY       Skyline Medical Inc.         By:       Name:       Title:  

 

[PURCHASER’S SIGNATURE PAGE SEPARATELY ATTACHED]

 

 

 

 

PURCHASER SIGNATURE PAGES

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the day and year first written above.

 

For Entity Purchaser:   For Individual Purchaser:             (Print Entity
Name)   (Your Signature)             (Indicate Whether Corporation,   (Your
Printed Name) Partnership, Etc.)    

 

By:      (Your Signature)   (Your Social Security Number)

 

Name:              (Your Printed Name)           Title:               (Federal
Identification Number)    

 



 

